             Case 1:21-cv-10731-IT Document 5 Filed 05/03/21 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

DAVID ARNOLD,                                   )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )       Civil Action No. 21-10731-IT
                                                )
MICHAEL PEARLMAN,                               )
                                                )
                Defendant.                      )

               THE UNITED STATES OF AMERICA’S MOTION
       TO DISMISS THE COMPLAINT FOR LACK OF SUBJECT-MATTER
    JURISDICTION OR, ALTERNATIVELY, FOR FAILURE TO STATE A CLAIM

        The United States of America (the “United States” or “government”), by virtue of its

Westfall Act substitution, by and through its attorney, Nathaniel R. Mendell, Acting United States

Attorney for the District of Massachusetts, respectfully moves, pursuant to Rule 12(b)(1) and Rule

12(b)(6) of the Federal Rules of Civil Procedure, to dismiss Plaintiff David Arnold’s complaint

(Doc. # 1-1) for lack of subject matter jurisdiction or, alternatively, for failure to state a claim upon

which relief can be granted. The grounds for this motion are described in the accompanying

memorandum of law and are summarized immediately below.

        Plaintiff is a physicist disappointed in the amount of money the Smithsonian Institution

paid him to work on a project under the terms of a contract. Plaintiff does not challenge the

contract as invalid or otherwise defective. Rather, Plaintiff claims that a Smithsonian employee,

Dr. Michael Pearlman, who oversaw Plaintiff’s work, misrepresented in an email the amount

Plaintiff would be paid pursuant to his independent contract. In a complaint he filed in state court,

Plaintiff named Pearlman himself as the sole defendant and asserts a single claim against him for

misrepresentation. Plaintiff seeks $129,000 in damages from Pearlman. Because Pearlman is an

employee of the Smithsonian, a trust instrumentality of the United States, and was acting within
            Case 1:21-cv-10731-IT Document 5 Filed 05/03/21 Page 2 of 3



the scope of his employment at all relevant times, the United States removed the case to federal

court, moved to substitute itself for Pearlman, and now seeks to have the case dismissed.

       While Plaintiff’s case is meritless, this Court need not—and, indeed, cannot—address the

merits because it lacks subject-matter jurisdiction. The government may not be sued without its

consent, and the complaint here demonstrates no such waiver of sovereign immunity. The Federal

Tort Claims Act (“FTCA”), which governs tort claims against the government, expressly preserves

sovereign immunity for misrepresentation claims. 28 U.S.C. § 2680(h). In addition, the limited

waiver of sovereign immunity in the Tucker Act—which governs certain nontort claims against

the government—does not confer jurisdiction upon this Court given the size of the damages

claimed. 28 U.S.C. § 1346(a)(2). Moreover, even if this Court were to find that it had subject-

matter jurisdiction under the FTCA (and it does not), Plaintiff’s claim would have to be dismissed

anyway for failure to state a claim because it is time-barred. 28 U.S.C. § 2401(b).

       WHEREFORE, the United States respectfully requests that the Court grant this motion and

dismiss the complaint for lack of subject-matter jurisdiction pursuant to Rule 12(b)(1) or,

alternatively, for failure to state a claim pursuant to Rule 12(b)(6).

Dated: May 3, 2021                             Respectfully submitted,

                                               THE UNITED STATES OF AMERICA

                                               By its attorney,

                                               NATHANIEL R. MENDELL
                                               Acting United States Attorney

                                       By:     /s/ Jason C. Weida
                                               Jason C. Weida
                                               Assistant U.S. Attorney
                                               United States Attorney’s Office
                                               1 Courthouse Way, Suite 9200
                                               Boston, Massachusetts 02210
                                               (617) 748-3180
                                               Jason.Weida@usdoj.gov

                                                  2
            Case 1:21-cv-10731-IT Document 5 Filed 05/03/21 Page 3 of 3



                          LOCAL RULE 7.1(a)(2) CERTIFICATION

       I hereby certify that, by telephone (twice) and by email on May 3, 2021, I attempted to
confer with the pro se plaintiff, but I did not hear back from him by the time this motion was filed.

                                              /s/ Jason C. Weida
                                              Jason C. Weida
                                              Assistant U.S. Attorney

                                 CERTIFICATE OF SERVICE

       I hereby certify that, on May 3, 2021, this document was served by email and first-class
mail, postage prepaid, upon Plaintiff at the following addresses:

94 Pierce Road
Watertown, Massachusetts 02472
david-arnold@earthlink.net

                                              /s/ Jason C. Weida
                                              Jason C. Weida
                                              Assistant U.S. Attorney




                                                 3
